Citation Nr: 1032867	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-37 855A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1976 to March 
1977, to include additional periods of active duty for training 
in the U.S. Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision rendered by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO found that new and 
material evidence had been received to reopen the previously 
denied claim.  Thereafter, the RO denied the claim on the merits.  
However, the question of whether new and material evidence has 
been received is one that must be addressed by the Board, 
notwithstanding any favorable decision as to this matter which 
may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and material 
evidence was presented or secured for the claim, making RO 
determination in that regard irrelevant]; see also Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) [the Board has a 
jurisdictional responsibility to consider whether it was proper 
for the RO to reopen a previously denied claim].  

In June 2010, the Veteran testified during a hearing held at the 
RO before the undersigned.  A transcript of the proceeding is of 
record.  At the conclusion of the hearing, the record was left 
open for a period of 30 days so the Veteran could attempt to 
obtain and submit relevant evidence.  Later that month he 
submitted additional evidence accompanied by a waiver of RO 
review of such evidence.  

In the decision herein, the Board is reopening the claim for 
service connection for a low back but finds that additional 
development is required prior to an adjudication on the merits.  
Thus, the issue of service connection for a low back disability 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1.  A December 1997 decision that denied service connection for a 
low back disability and a September 2004 decision that denied 
reopening the claim for service connection for a low back 
disability are final based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 
20.1103.  

2.  The evidence received since the September 2004 rating 
decision that denied reopening the claim is not duplicative or 
cumulative of evidence previously of record, and raises a 
reasonable possibility of substantiating the claim of service 
connection for a low back disability.


CONCLUSION OF LAW

Evidence received since the September 2004 RO rating decision is 
new and material; the claim of service connection for a low back 
disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Typically, the Board must make an initial determination as to 
whether VA's duties under the Veterans Claims Assistance Act of 
2000 have been satisfied.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision, the Board reopens the veteran's claim of 
service connection for a low back disability and remands the 
claim for further development.  Thus, no discussion of VA's 
duties to notify and assist is required.  

II.  Analysis

In an unappealed December 1997 decision, the RO denied a claim 
for service connection for a low back disability.  In denying the 
claim, the RO advised the Veteran that it was unable to verify 
his service with the service department.  Of record, were private 
treatment records from 1996.  Those records showed treatment for 
a current low back condition manifested by degenerative disc 
disease with a small central to right protrusion at L3-4 and L4-
5, and a disc bulge at L5-S1.  A history noted that the Veteran 
was told while in the service that he had a disc problem.  

As noted, the RO denied the claim in December 1997.  Because the 
Veteran did not submit a Notice of Disagreement (NOD) to the 
rating decision, it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103.  

In September 2003, he filed another claim, again seeking service 
connection for a low back disability.  He submitted surgical 
records from the years 1997 and 2000.  Those records reveal that 
in 1997 he underwent lumbar decompressive laminectomy due to 
findings of lumbar stenosis.  In 2000, he underwent another 
decompression with a fusion at L3-S1.  In denying the claim in 
September 2004, the RO again advised the Veteran that it had not 
received his Military Discharge Certificate (DD-214).  Because 
the Veteran did not submit a Notice of Disagreement (NOD) to the 
rating decision, it became final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103.  

In May 2005, the Veteran again petitioned to reopen the claim for 
service connection for a low back disability.  Among the records 
submitted was his DD-214.  Also submitted were service treatment 
records.  They contain one record, dated in February 1977 in 
which the Veteran sought treatment for "back pain."  The record 
notes that the problem was a reoccurring condition for three 
years.  A physical examination was normal.  The Veteran's 
clinical evaluation at separation did not contain reports of any 
ongoing low back condition.  The physical examination of the 
spine and back were normal.  

In March 2006, the Veteran underwent a VA spine examination.  A 
physical examination revealed status post lumbar laminectomy with 
surgical fusion and degenerative lumbar spondylosis and limited 
range of motion of the thoracolumbar spine with moderate to 
severe pain.  The examiner, however, was unable to render an 
opinion as to most likely etiology of the current disability 
"without resorting to speculation."  

In June 2006, the Veteran submitted a letter from Dr. M. H. M..  
In the letter, Dr. M. H. M. opines that the rigorous training 
during active duty service aggravated his back pain and caused 
his spinal stenosis.  No rationale was provided for the opinion.  

As noted, the prior December 1997 and September 2004 decisions 
are final.  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  For the purpose of 
determining whether a case should be reopened, the credibility of 
the evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In addition, 38 C.F.R. § 3.156(c) instructs VA to reconsider 
claims upon receipt of relevant official service department 
records.  "Relevant records for the purpose of § 5103A are those 
records that relate to the injury for which the claimant is 
seeking benefits and have a reasonable possibility of helping to 
substantiate the veteran's claim.  See Black's Law Dictionary 
1316 (8th ed. 2004) (defining "relevant" as "[l]ogically 
connected and tending to prove or disprove a matter in issue; 
having appreciable probative value-that is, rationally tending 
to persuade people of the probability or possibility of some 
alleged fact")."  Golz v. Shinseki, 590 F.3d 1317, 1321 (2010).   

Here, the submitted service treatment records are indeed 
relevant.  Not only do the supplied records confirm the Veteran's 
active duty service, but they also include a notation when the 
Veteran received medical care for low back pain.  Similarly, the 
supplied medical opinion from Dr. M. H. M. is new and material to 
the claim.  Based on such, the Board finds that new and material 
evidence has been received.  Accordingly, the claim is reopened.  


ORDER

New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a low 
back disability.  The appeal is granted to this extent only.




REMAND

While the Board is reopening the claim for service connection for 
a low back disability, further development must take place prior 
to reaching a decision on the merits of the claim.  In this 
respect, the Board acknowledges the March 2006 VA examiner's 
opinion indicating that he was unable to render an opinion on the 
most likely etiology of the low back disability without resorting 
to speculation.  

Once VA undertakes the effort to provide an examination for a 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. 
App. 46 (2007); Cf. Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

With respect to medical examinations, the Court has held that "a 
medical opinion ... must support its conclusion with an analysis 
that the Board can consider and weigh against contrary 
opinions."  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
The Court has also indicated that in evaluating the medical 
opinion evidence, (1) the testimony is based upon sufficient 
facts or data; (2) the testimony is the product of reliable 
principles and methods; and (3) the expert witness has applied 
the principles and methods reliably to the facts of the case.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In addition, the Court recently stated that before the Board can 
rely on an examiner's conclusion that an etiology opinion would 
be speculative, the examiner must explain the basis for such an 
opinion or the basis must otherwise be apparent in the Board's 
review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 
(2010).  

The Board acknowledges that there are cases when an examiner is 
unable to render a medical opinion due to limits to the most 
current medical knowledge.  Here, however, it is unclear to the 
Board why the examiner was unable to render an opinion without 
resorting to speculation.  The examiner stated that due to the 
lack of radiographic evidence at the time of treatment in 1977 it 
was not possible to render an opinion.  It is unclear why that 
fact makes it impossible to render an opinion.  As such, 
clarification is necessary prior to further consideration of this 
matter by the Board.  In addition, on remand the examiner will 
also have the benefit of reviewing the newly submitted medical 
opinion from Dr. M. H. M.  

In addition, during the hearing before the undersigned, the 
Veteran stated that he was in a motor vehicle accident in 1993.  
On remand, he should be requested to provide further detail on 
whether such accident resulted in or aggravated a preexisting low 
back condition and also asked to provide releases so VA can 
obtain any relevant treatment records from that period.  

Moreover, in a statement of record, the Veteran indicated medical 
treatment at the VA medical facility in Montgomery, Alabama in 
1997.  On remand, the RO should attempt to obtain these 
potentially relevant records.  

Finally, the Board notes that while these matters are being 
remanded for additional medical opinion, the Veteran is reminded 
that it remains his responsibility to submit evidence to support 
his claim.  38 U.S.C.A. § 5107(a).  

Accordingly, the case is REMANDED for the following action:

1.  Request any VA outpatient treatment 
records from 1997 from the Montgomery, 
Alabama VA medical center.  If records are 
unavailable, the Veteran should be notified 
of such fact.  

2.  Schedule the Veteran for a VA orthopedic 
examination.  Following a review of this 
remand directive, and after any further 
review of the Veteran's claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not (i.e. 
a 50 percent probability or better) that any 
low back disability is due to or the result 
of the Veteran's active military service.  
The examiner should not invoke the phrase 
"without resort to mere speculation" 
without first explaining the basis for such 
an opinion.  

3.  After the development requested has been 
completed, the RO/AMC must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures at once.  

4.  After completing the requested actions 
and any additional notification and/or 
development action deemed warranted, the 
RO/AMC must readjudicate the claim of service 
connection for a low back disability.  If the 
benefit sought on appeal remains denied, the 
RO must furnish to the Veteran and his 
representative a supplemental statement of 
the case and afford them an opportunity to 
respond.  Thereafter, the appeal must be 
returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


